UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1115


RENATA MARCINKOWSKA,

                  Plaintiff - Appellant,

             v.

IMG WORLDWIDE, INCORPORATED, an Ohio corporation; DEL CAMPO
SAATCHI & SAATCHI, an Argentine company,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:07-cv-01214-JFA)


Submitted:    March 25, 2009                 Decided:   April 15, 2009


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Renata Marcinkowska, Appellant Pro Se.     William H. Brewster,
KILPATRICK & STOCKTON, LLP, Atlanta, Georgia, John Witherspoon
Foster, KILPATRICK & STOCKTON, LLP, Columbia, South Carolina;
Hamlet Sam Mabry, III, HAYNSWORTH, SINKLER & BOYD, PA,
Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Renata   Marcinkowska   appeals    the    district     court’s

dismissal, pursuant to Fed. R. Civ. P. 12(b)(2) and (6), of her

complaint alleging patent infringement in violation of 35 U.S.C.

§ 271 (2006), as well as other matters.             Because Marcinkowska

incorrectly designated this court as the appellate court, when

the United States Court of Appeals for the Federal Circuit has

exclusive   appellate   jurisdiction    of   this   patent   infringement

matter, see 28 U.S.C. § 1295(a)(1) (2006); Christianson v. Colt

Indus. Operating Corp., 486 U.S. 800, 807 (1988), we grant the

motions to dismiss for lack of jurisdiction filed by Defendants. *



                                                                 DISMISSED




     *
       Our finding that this appeal should have been pursued in
the United States Court of Appeals for the Federal Circuit would
ordinarily require this court to transfer the matter to that
court.   See 28 U.S.C. § 1631 (2006).   We find it not to be in
the interest of justice to do so here, however, as our review of
the   Federal   Circuit’s   docket  information   reveals   that
Marcinkowska’s appeal was noted by that court on February 25,
2009.



                                    2